This is a plain question. It is clear law when the act once begins to run, no incapacity to sue, as coverture or the like, intervening before the three years are completed, will prevent its running on so as to form a bar.
Mr. Moore, however, urged that there never had been any decision in any court to that effect, either in England or here. He said such an opinion was intimated at Wilmington, at the last term, by HAYWOOD, J., alone on the bench. That he had heard of such a doctrine before, at the time Mr. Iredell was at the bar, and had been furnished by him with a list of authorities upon which Mr. Iredell had formed such an opinion; but upon examining them attentively, they are found to be dictums, grounded on the case of Touch v. __________ , Plowden, 368, which was a case adjudged upon the statute of fines.